Title: To James Madison from William Duane, 16 April 1810
From: Duane, William
To: Madison, James


Sir,
Phila. April 16, 1810
My son Wm. J. Duane will have the honor to present you this note, going to Washington on a matter of business his own wishes and my desire would not suffer me to scruple taking this liberty of making him known to you.
He goes to Washington with the View of prosecuting an undertaking which I formerly contemplated, the publication of an Edition of the laws of the U. S. upon a plan of which I had the honor, once personally and once by letter, to present to your attention. Any support which the undertaking may be entitled to, and which you may consider yourself fairly authorised to bestow is all he seeks, and which given to him will be most grateful to, Sir, your most obedt and respectful Sert
Wm Duane
